Case 7:18-cr-00020-O Document 909 Filed 08/13/20 Page1of2 PagelD 3457

ibe ais TPE |S CRE CT OT
te Hp fact Tl | TEXAS FILED ora

     
   

 

 

 

i D is M AUG | 3 2
Pade bf Ona RU 21). Cour

 

 

V. lx wwt| lye Nun ber

1 (8-CR-10-0-4
Liter Stiles Distaie} [et
lespaudeut ~ Placaif?

Mas {(au/ To AWenp
bes Now, [ Indaicl k Pe Shia MaBuoe, Movant

ie Hitwah ts So Me ple Senta bow, And nexpedf ul] ¥
Mives his rd Woano [E Eouei 5 Puasutat fo AMEND.

fespect fully Submitteo,

Hadad © ff
Chadwck 0. Mapate, Hove
Fro sf Nb. oi (17
F.0.T. be S, pris
1900 Sia Ae.

by Spring Fe, 171L0
8° 1- 10
f

Case 7:18-cr-00020-O Document 909 Filed 08/13/20 Page 20f 2 Pa

|
|

 

      

Lo ma eA © ————ey

TFS mE JED [wie Stilts Distucl bt

AG 3 228 | (000 LAMM Stacet

an. eee

nF, | Root 203
= 5 Wickit Alls Te 1430") - 0000

iiatie.. SSO7ESOI8 tabard agai feet eal

 

FOREVER USA
